DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on filed on 08/19/2021 Applicant amended claims 1, 2, 4, 10, 12, cancelled claims 11 and 20, and added new claims 22-25. Claims 1, 2, 4, 7-10, 12-19, and 21-25 are pending; claims 10 and 12-19 remain withdrawn for reasons of record. Claims 1, 2, 4, 7-9, and 21-25 are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to the claim.

Maintained claim rejections
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7-9, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprising
SEO ID NO: 1. What is not understood is if the IGFR-like receptor consist of the amino acid sequence of SEQ ID NO: 1 or if there are other portions of it that are not disclosed, so that the antibody could bind to those portions. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7-9 remain and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
supra), there is no indication, in the Specification, that the method has been performed. The specification describes, in
Example 23, the rat monoclonal antibodies EIG-B 18B2 and EIG-B 10D9 and the mouse monoclonal antibody EIG-D 26D7 that were used, in Western Blotting, against peptide B(SEQ ID NO: 4) and peptide D (SEQ ID NO: 6). Thus the only property of the antibodies mentioned that is disclosed is that they bind, in vitro, to the respective peptides. The antibodies were not used in any method of treatment. 
In addition, the claims require a method of prophylactic treatment of diabetes. This is equated with a method of preventing diabetes; the phrase "preventing a disorder", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with the antibodies claimed. There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal. There is no support for the prevention of any disorder or disease, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art. 

representative number of species to describe the claimed genera.
On page 8 of the remarks Applicant argues that: “Claim 1 has been amended to delete functional features of the antibody binding to the epitope of one of SEQ ID NO: 2-6 which has been replaced with structural features that are the complimentary determining regions (CDRs) from monoclonal antibody EIG-B 18B2, monoclonal antibody EIGB 10D9, or monoclonal antibody EIGD 26D7.“  The arguments were carefully considered but not found persuasive because the structure of either monoclonal antibody is not disclosed and thus a skilled artisan would not consider that Applicant was in possession of the method. Applicant also argues that: “… the Lickert Declaration provides data from experimental studies in which monoclonal antibody having epitope binding specificity according to the claims was used to treat a well-known diabetic mouse model (leptin receptor deficient mice; Exhibit A). The Lickert Declaration including accompanying Exhibits B-F supports the specification and confirms the claimed method of treating diabetes. Anti-IGFR-like receptor monoclonal antibody (mAB) significant lowers blood glucose in the diabetic mouse model without any effect on body weight, and at the end of the study the antibody-treated mice showed an increase in B-cell mass as compared to control, confirming the diabetes treatment method.” The arguments were carefully considered but not found persuasive because the declaration provided evidence of using an antibody named generically “anti-inceptor mAb” with undisclosed structure and thus the genus of methods is not adequately described by a single species of antibody used.

Claims 1, 2, 4, 7-9 remain and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that the anti-inceptor mAb (allegedly comprising undisclosed CDRs from EIG-B 18B2, EIG-B 10D9 and EIG-D 26D7) is required to practice the claimed invention. As such the biological material should be readily available or obtainable by a repeatable method set for the in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the requirement of USC 112 first paragraph, may be satisfied by a deposit of the biological material needed to obtain EIG-B 18B2, EIG-B 10D9 and EIG-D 26D7. If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by the applicants, or a statement by an attorney of record over her or his signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent, would satisfy the deposit requirement made herein. If a deposit has not been made under the terms of the Budapest Treaty, than in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, the Applicant may provide assurance that compliance by statement, affidavit, declaration or a statement by an attorney of record over her or his signature and registration number, or someone empowered to make such a statement, showing that:
(a) during the pendency of the application, access to the invention will be afforded

(b) all restrictions upon availability to the public will be irrevocably removed upon
granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or
five years after the last request or for enforceable life of the patent, whichever is
longer;
(d) a test of the viability of the biological material at the time of the deposit (see 37
CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647